The indorsement on the mortgage offered in evidence by the plaintiff does not purport to transfer the mortgage to the plaintiff, and while it may be sufficient 'in connection with other evidence to invest the plaintiff with the equitable title, it does not invest the plaintiff with such title as would authorize him to maintain an action of trespass for the wrongful taking, or trover for the wrongful conversion of the property embraced in the mortgage. Sanders v. Rogers, 77 So. 69.1
The evidence as to the sale of the mare by S.P. Cleckler to the plaintiff is not without dispute or room for adverse inference to the plaintiff's right of recovery. This evidence was given ore tenus and the trial court was in a better position to judge of the credibility of the witnesses than we are, and when the findings of the trial court are accorded the weight of the verdict of a jury, we do not feel warranted in disturbing the judgment based upon such findings. Hackett v. Cash, 196 Ala. 403, 72 So. 52; Finney v. Studebaker, 196 Ala. 422, 72 So. 54.
Affirmed.
1 Ante, p. 231. *Page 563